STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 18, 2016
               Plaintiff-Appellee,

v                                                                  No. 325061
                                                                   Emmet Circuit Court
AMBER ROSE SMITH,                                                  LC No. 14-004001-FC

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

       Following a jury trial, defendant appeals by right her convictions of first-degree
premeditated murder, MCL 750.316, and possession of firearm during the commission of a
felony (felony-firearm), MCL 750.227b.          The trial court sentenced defendant to life
imprisonment without the possibility of parole for the first-degree murder conviction and a
consecutive two years’ imprisonment for the felony-firearm conviction. Because the prosecutor
presented sufficient evidence to support defendant’s first-degree murder conviction, we affirm.

         Defendant’s convictions arise from the murder of her boyfriend, Trenton Mallory, who
was found shot to death in the home he shared with defendant. On appeal, defendant’s sole
argument is that there was insufficient evidence to support her conviction for first-degree murder
because there was no evidence that she acted with premeditation and deliberation. She contends
that, at most, her actions were sufficient to support a second-degree murder conviction.1

        We review de novo a challenge to the sufficiency of evidence. People v Meissner, 294
Mich. App. 438, 452; 812 NW2d 37 (2011). “We examine the evidence in a light most favorable
to the prosecution, resolving all evidentiary conflicts in its favor, and determine whether a
rational trier of fact could have found that the essential elements of the crime were proved
beyond reasonable doubt.” People v Ericksen, 288 Mich. App. 192, 196; 793 NW2d 120 (2010).
“Circumstantial evidence and reasonable inferences arising from that evidence can constitute
satisfactory proof of the elements of a crime.” People v Nowack, 462 Mich. 392, 400; 614 NW2d


1
 Defendant does not challenge her felony-firearm conviction, and it is plain that the evidence
was sufficient to support that conviction. See MCL 750.227b.


                                               -1-
78 (2000). “It is the jury's duty to determine the weight to be accorded any inferences,” and we
will “not interfere with the jury’s assessment of the weight and credibility of witnesses or the
evidence.” People v Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013).

        “The elements of first-degree murder are (1) the intentional killing of a human (2) with
premeditation and deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627
(2010). “To premeditate is to think about beforehand; to deliberate is to measure and evaluate
the major facets of a choice or problem.” People v Plummer, 229 Mich. App. 293, 300; 581
NW2d 753 (1998) (quotation omitted). A passage of time between forming the initial homicidal
intent and the ultimate action is necessary to establish premeditation and deliberation. People v
Gonzalez, 468 Mich. 636, 641; 664 NW2d 159 (2003). “However, the time required need only be
long enough to allow the defendant to take a second look.” People v Unger, 278 Mich. App. 210,
229; 749 NW2d 272 (2008) (citation and quotation marks omitted).

        “Premeditation and deliberation may be inferred from all the facts and circumstances, but
the inferences must have support in the record and cannot be arrived at by mere speculation.”
Plummer, 229 Mich. App. at 301. “Premeditation may be established through evidence of (1) the
prior relationship of the parties, (2) the defendant’s actions before the killing, (3) the
circumstances of the killing itself and, (4) the defendant’s conduct after the homicide.” Unger,
278 Mich. App. at 229. For example, use of a deadly weapon and the location of the wounds
inflicted may be considered when assessing premeditation. People v Coddington, 188 Mich. App.
584, 600; 470 NW2d 478 (1991). “[O]rganized conduct prior or subsequent to the killing
suggesting the existence of a plan” as well as a defendant's attempt to conceal the killing can also
be used as evidence of premeditation. People v Youngblood, 165 Mich. App. 381, 387; 418
NW2d 472 (1988); see also Gonzalez, 468 Mich. at 641. Further, a “preconceived motive” may
serve as circumstantial evidence of premeditation. People v Taylor, 275 Mich. App. 177, 180;
737 NW2d 790 (2007).

        In this case, viewing the evidence in a light most favorable to the prosecution, there was
ample evidence of premeditation and deliberation. In terms of a preexisting relationship,
defendant and Mallory were in a romantic relationship, they were living together at the time of
Mallory’s murder, and there was no evidence that anyone else came to the house on the day of
the murder. Cf. People v Coy, 243 Mich. App. 283, 316; 620 NW2d 888 (2000). Defendant had a
financial motive for the crime stemming from the couple’s bleak financial state, of which
Mallory was largely unaware. That is, they were several months behind on their mortgage
payments, defendant’s car had been repossessed, defendant had lost substantial sums gambling,
defendant had begun to bounce checks, and they had several high interest loans. Notably,
although defendant managed the couple’s finances, many of these debts were solely in Mallory’s
name, and defendant told police that she could not be “tied” to Mallory’s loans. From this
evidence, it can be concluded that defendant had a motive to kill Mallory in the hopes of
escaping these mounting debts. Indeed, after the murder, defendant took out another loan in
Mallory’s name, she began receiving survivor’s benefits for her son, and evidence was found to
show that defendant had been looking for a life insurance policy for Mallory and practicing
Mallory’s signature. There was also evidence that defendant contacted a former boyfriend
before the murder about potentially rekindling their sexual relationship. This evidence of a
preconceived motive serves as circumstantial evidence of premeditation. See Taylor, 275 Mich
App at 180; Unger, 278 Mich. App. at 231.

                                                -2-
        Moreover, the circumstances of the shooting demonstrate premeditation and deliberation.
The evidence clearly established that Mallory died while lying down in his bed. He died from a
single gunshot wound to the head, just above his left ear. In addition, according to defendant’s
statements to police, the guns in the home were kept unloaded for the safety of the children and
the ammunition was stored “away” from the guns. A testifying police officer explained that
there were “four or five steps” to load the murder weapon, and that these steps would take a
“couple minutes” to complete. From this, it can be inferred that defendant took the time to
gather the gun and ammunition, to load the gun, and to then shoot Mallory at close range while
he slept. “One cannot, under normal circumstances, kill a sleeping person at close range in any
fashion other than with premeditation, especially when the person is a close companion and
benefactor.” People v Bowman, 254 Mich. App. 142, 152; 656 NW2d 835 (2002). Indeed, there
was no evidence of any fight or conflict between the couple prior to the shooting under which an
unpremeditated killing might occur. Cf. id. Rather, with Mallory sleeping, defendant had the
time to load the gun, point the gun at the sleeping victim, and fire. Within those undisturbed
moments, defendant had time to pause and “take a second look.” See Unger, 278 Mich. App. at
229.

        Aside from the shooting itself, defendant’s organized actions the day of the murder
bespoke a carefully laid plan to carry out and conceal the murder. See Gonzalez, 468 Mich. at
641; Youngblood, 165 Mich. App. at 387. For example, there was evidence that the family’s dogs,
which usually slept with Mallory, had been put in the barn despite the frigid temperatures on the
day of the murder. Further, defendant took precise actions the day of the murder: staging the
home to create the appearance of a break-in, running errands and keeping receipts to provide to
the police, taking her son to school uncharacteristically early, sending Mallory text messages,
and posting on Facebook about her activities that morning in an apparent effort to create an alibi.
She ultimately returned home, pretended to uncover a break-in, and called 911. She endeavored
to hide the murder weapon by removing postings of the gun from the Internet and by burying the
weapon in the snow. When her sister discovered the gun and called her, defendant said that she
had placed the gun in the snow. Subsequently, she told her sister that there had been some
confusion, and that she wanted to purchase a gun from someone named “Snow.” These
circumstances surrounding the crime, including defendant’s efforts at concealment, support the
inference that she acted with premeditation and deliberation. See Gonzalez, 468 Mich. at 641.

       In sum, viewed in a light most favorable to the prosecution, the evidence demonstrates
beyond a reasonable doubt that defendant intentionally killed Mallory and that defendant
committed the killing with premeditation and deliberation. See Bennett, 290 Mich. App. at 472.
Thus, the evidence was sufficient to support defendant’s first-degree murder conviction.

       Affirmed.



                                                            /s/ Joel P. Hoekstra
                                                            /s/ Patrick M. Meter
                                                            /s/ Michael J. Kelly



                                                -3-